On the 1st day of March, 1926, appellee, being a member of appellant order, was granted what is termed a pension certificate, the said certificate to be construed and determinable according to the constitution and by-laws of the appellant order. In January, 1929, appellee, while engaged in his duties as a railway trainman, by a fall received an injury to his shoulder which he claimed produced a total and permanent disability which entitled him to a pension of thirty dollars per month. Appellee made due and seasonable proof to the beneficiary board of the order, and his claim, having been by that board disallowed, was appealed to the board of insurance, and was by that body also disallowed. On August 27, 1932, he sued in the circuit court of Hinds county, and, having recovered judgment there, the order appeals.
Under section 68 of the constitution of the order, certain injuries are definitely set out as constituting total and permanent disabilities. The injuries or disabilities claimed by appellee do not come within that section. By section 70, it is distinctly provided that all claims for total and permanent disability not coming within section 68 shall be held to be addressed to the benevolence of the brotherhood, and shall in no case be made the basis of any legal liability on the part of the brotherhood. Appellee contends, however, that it is not competent and is in contravention of public policy that appellee shall be bound by his agreement to abide the decisions of the brotherhood, and that his claim is as much a matter of legal liability as are those expressly made justiciable by section 68 of the constitution.
This identical question was before this court in Grand Lodge, Brotherhood of Trainmen, v. Smith, 129 Miss. 738, *Page 675
92 So. 837, 27 A.L.R. 863, and was squarely decided against the contention of appellee, and, although appellant cites and relies on that case, appellee has made no reference or reply to it.
Admitting for the sake of the argument that the case above cited has no application to the pension certificate here involved, we would be constrained to hold that appellee has no case, because the declaration avers and stands upon the averment that appellee has been "totally and permanently disabled," while the engagement by which the brotherhood agreed to consider or to be bound by such a disability beyond those expressly covered by said section 68 was that he should become disabled to the extent that he would not be able "to perform any remunerative labor sufficient to care for his immediate needs." Appellee's own testimony and that of his witnesses show that at the time of the trial and some time theretofore he had employment, which employment he was fulfilling in a satisfactory manner, with the State Insane Hospital, his duties being principally as an electrician or helper in that work, which pays him seventy dollars per month, furnishes him a residence free of rent, and some few other perquisites amounting in the aggregate, with the salary, to nearly one hundred dollars per month. This, in these days of financial distress, is more than the majority of the heads of families are earning in this state. We have in former decisions pressed the rule in respect to "total and permanent disability" to the farthest permissible bounds, and are not willing to extend those holdings; as would be necessary if recovery should be allowed in this case.
Reversed, and judgment here for appellant.